1                                     UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      A. DOE, E. DOE, K. DOE, M. DOE, S. DOE,
4     and Y. DOE,
5                           Plaintiffs,                      2:18-cv-00564-JCM-VCF
                                                             ORDER
6     vs.
      KURT LUDWIGSEN, et al.,
7
                            Defendants.
8
            Before the court is A. Doe, E. Doe, K. Doe, M. Doe, S. Doe, and Y. Doe v. Kurt Ludwigsen, case
9
     number 2:18-cv-00564-JCM-VCF.
10
            Ms. Sturtevant was supposed to file a response to Court Order (ECF NO. 8) by May 25, 2018. No
11
     response has been filed. It appears that no further court action is requested.
12
            Accordingly,
13
            The Clerk of Court is directed to administratively close this case.
14
            DATED this 2nd day of January, 2020.
15
                                                                   _________________________
16                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
